--------------------------------------------------------------------------------

Exhibit 10.25



THE SYMBOL ‘***’ IS USED THROUGHOUT THIS EXHIBIT TO INDICATE THAT A PORTION OF
THE EXHIBIT HAS BEEN OMITTED AS CONFIDENTIAL



EXECUTIVE EMPLOYMENT AGREEMENT




This Agreement dated 26 November 2007




BETWEEN:




GARY INGENITO, of [***]




("Executive")




AND:




ANGIOTECH PHARMACEUTICALS (US), INC.,

a corporation incorporated under the laws of the State of Washington




("Angiotech US")




BACKGROUND




A.

Angiotech US wishes to continue to employ the Executive in the position of Chief
Clinical and Regulatory Affairs Officer, on and subject to the terms and
conditions of this Agreement.




B.

The Executive wishes to continue to be so employed.




AGREEMENTS




For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:




1.

EMPLOYMENT




1.1

Angiotech US will employ the Executive, and the Executive will serve Angiotech
US, subject to and in accordance with the terms of this Agreement.




1.2

The Executive:




(a)

will be employed in the position of Chief Clinical and Regulatory Affairs
Officer at Angiotech's offices in Herndon, Virginia;




(b)

will report to Angiotech's Chief Executive Officer; and




(c)

will perform those duties and responsibilities assigned to the Executive by
Angiotech from time to time.





--------------------------------------------------------------------------------

- 2 -




1.3

Angiotech may ask the Executive to serve as an officer of Angiotech Canada,
and/or as a director and/or officer of Angiotech US or one or more of Angiotech
US and Angiotech Canada's affiliates or subsidiaries.




1.4

The Executive will be employed by Angiotech on a full-time basis, and agrees
that:




(a)

the Executive's hours of work will vary, and will be those hours required to
perform the Executive's duties and responsibilities under this Agreement; and




(b)

the remuneration paid to the Executive under this Agreement constitutes
remuneration, compensation, and payment in full for all hours worked and all
services provided by the Executive in connection with the Executive's employment
with Angiotech or otherwise, including any work performed or services provided
as a director or officer of Angiotech US, Angiotech Canada, or any of their
affiliates or subsidiaries.




1.5

Angiotech may, from time to time, establish or change written policies and
procedures concerning its business and the conduct of its employees, which will,
upon publication to the Executive, be binding on the Executive as if
incorporated into this Agreement, provided that if there is a conflict between
the terms of such policies and procedures and the terms of this Agreement, the
terms of this Agreement will prevail and govern.




1.6

This Agreement is effective as of January 1, 2007 ("Effective Date"), and will
continue in effect until terminated by either party in accordance with its
terms.




1.7

The first day of the Executive's employment continues to be February 1, 2005 for
all purposes under this Agreement, which will also continue to be the
anniversary date of the Executive's employment for all purposes under this
Agreement.




2.

EXCLUSIVE SERVICE




2.1

The Executive will, to the best of the Executive's ability, diligently and
faithfully devote all of the Executive's business time, attention, energies, and
abilities exclusively to the Business of Angiotech and the performance of the
Executive's duties and responsibilities under this Agreement, and will at all
times use best efforts to promote the interests of Angiotech.




2.2

During the Executive's employment with Angiotech, the Executive will not,
directly or

indirectly:




(a)

be employed by or render services of a business, professional, or commercial
nature, including services as an owner, shareholder, partner, joint venturer,
officer, director, employee, advisor, contractor, consultant, agent, or
otherwise, to any other person, film, entity, or business, whether for
remuneration or otherwise, without the prior written authorization of
Angiotech's Chief Executive Officer; or




(b)

otherwise engage in any activity that is competitive with the Business of
Angiotech, or that negatively affects the performance of the Executive's duties
and responsibilities under this Agreement, whether alone, or as an owner,
shareholder, partner, joint venturer, officer, director, employee, advisor,
contractor, consultant, or agent of any other person, firm, entity, or business.





--------------------------------------------------------------------------------

- 3 -




2.3

For greater certainty, paragraph 2.2(b) does not, subject to Part 11, restrict
the Executive from:




(a)

with Angiotech's prior written authorization under paragraph 2.2(a), rendering
services to, or serving as an officer or director of, a person, firm, entity, or
business that is not a Competitor of Angiotech;




(b)

investing in a firm, entity, or business that is not a Competitor of Angiotech;




(c)

owning a legal or beneficial interest not exceeding 1% in a Competitor of
Angiotech; or




(d)

engaging in charitable activities with a social or philanthropic purpose that do
not have a material negative effect on the performance of the Executive's duties
and responsibilities under this Agreement or on the interests of Angiotech.




3.

FIDUCIARY DUTY




3.1

The Executive has a fiduciary relationship with Angiotech, whereby the Executive
has an absolute duty of trust, care, fidelity, and honesty to Angiotech,
including a duty to avoid any conflict of interest, and to act with undivided
loyalty to Angiotech and with the utmost good faith, exclusively and selflessly
in the best interests of Angiotech.




4.

BASE SALARY




4.1

Angiotech will pay the Executive an annual base salary of $400,400 per year or
such other amount as the Board may determine, from time to time, in accordance
with this Agreement ("Base Salary"), payable on Angiotech's normal payroll
schedule.




4.2

The Board may, from time to time, in its sole discretion, review the Base Salary
and determine if any increase is appropriate having regard to the Executive's
performance and contributions, as assessed by the Board in its sole discretion,
and any other factor or factors the Board may consider appropriate.




5.

BONUS PLAN




5.1

Subject to paragraph 5.3, the Executive will be eligible to participate in
Angiotech's bonus plan for executive employees ("Bonus Plan"), which currently
provides for bonuses based on a target bonus opportunity of 40% of the Base
Salary earned by the Executive during a fiscal year, provided that the Board may
determine, in its sole discretion, that the amount of the payment made to the
Executive under the Bonus Plan in respect of a fiscal year may be greater or
lesser than the target bonus opportunity, or that no payment will be made to the
Executive from the Bonus Plan in respect of a fiscal year, having regard to
individual and company performance and any other factor or factors the Board may
consider appropriate.





--------------------------------------------------------------------------------

- 4 -




5.2

Any one payment to the Executive under the Bonus Plan will not obligate
Angiotech to make any other payment to the Executive under the Bonus Plan or
otherwise.




5.3

The Board may, from time to time, in its sole discretion and without prior
notice to the Executive, change or terminate the Bonus Plan. If there is a
conflict between the Bonus Plan and the terms of this Agreement (other than
paragraph 5.1), the terms of this Agreement (other than paragraph 5.1) will
prevail and govern.




6.

STATUTORY DEDUCTIONS




6.1

The Base Salary, any payments under the Bonus Plan or under Part 10 or 14, and
any other payment, award, or benefit made or provided to the Executive under
this Agreement or otherwise are subject to all required statutory deductions and
withholdings, and any other amount required by law to be deducted or withheld
from such payment.




7

INSURANCE, RETIREMENT, AND OTHER EMPLOYEE BENEFITS




7.1

Subject to paragraphs 7.3 and 7.4, during the Executive's employment with
Angiotech, the Executive will be eligible to participate in:




(a)

the group health, dental, life insurance, and short and long term disability
plans made generally available by Angiotech US for its comparably situated
executive employees, and any other employee benefit plans that Angiotech US may
make generally available from time to time for its comparably situated executive
employees, and, in each such instance, subject to and in accordance with the
terms of the applicable plan; and




(b)

the 401(k) plan made available by Angiotech US for its comparably situated
executive employees, or in any other US tax-qualified retirement plan that
Angiotech US may make generally available from time to time for its comparably
situated executive employees, and, in each such instance, subject to and in
accordance with the terms of the applicable plan.




7.2

If the Executive is a director or officer of Angiotech US, Angiotech Canada, or
any of their affiliates or subsidiaries, Angiotech will maintain a policy of
directors' and officers' liability insurance for the Executive while the
Executive is so serving.




7.3

The Executive's eligibility for any benefits under any employee benefit plan,
including any health, dental, life insurance, or disability plan, or under any
retirement plan, including any 401(k) plan or other US tax-qualified retirement
plan, or under any liability insurance policy, will be determined solely on the
basis of the applicable plan or plans or insurance policy or policies, and
Angiotech's sole obligation in relation to such benefits will be:





--------------------------------------------------------------------------------

- 5 -




(a)

to pay premium costs, or a portion or percentage thereof, on behalf of or for
the benefit of the Executive, to the extent that Angiotech US may generally make
such payments on behalf of or for the benefit of its comparably situated
executive employees; and




(b)

to make contributions to the Executive's 401(k) plan or other US tax-qualified
retirement plan to the extent that Angiotech US may generally make such
contributions for the benefit of its comparably situated executive employees.




7.4

Angiotech may, in its sole discretion and without prior notice to the Executive,
change or terminate any employee benefit or insurance coverage made available to
its executive employees, including the portion or percentage of premium costs
(if any) paid by Angiotech under paragraph 7.3(a).




7.5

Any disputes concerning the Executive's rights under any employee benefit plan,
retirement plan, or insurance policy must be directed against the provider of
the benefit and not against Angiotech.




7.6

Except as required by applicable law, the Executive's eligibility for any
health, dental, life insurance, disability, or other insurance or employee
benefits, or to participate in any retirement plan, under this Part 7 will cease
on the Last Day of Employment (subject to any applicable conversion privileges),
and Angiotech will not be liable for any sickness, injury, illness, disability,
or death, or for any claims, damages, losses, costs, or expenses directly or
indirectly suffered or incurred thereafter, or as a result thereof.




8.

STOCK OPTIONS AND OTHER EQUITY-BASED INCENTIVE PLANS




8.1

Subject to paragraph 8.2, the Executive:




(a)

will continue to hold any options to purchase common shares of Angiotech Canada
held by the Executive as of the Effective Date, subject to the terms of any
applicable stock option agreement, plan, or program; and




(b)

may, from time to time, be eligible to receive additional stock option grants,
or grants or awards under other equity-based incentive plans or programs of
Angiotech Canada, if and to the extent awarded to the Executive under the terms
of any applicable stock option agreement, plan, or program, or other
equity-based incentive plan or program, which may be approved by the Angiotech
Canada Board and the shareholders of Angiotech Canada.




8.2

The Angiotech Canada Board may, in its sole discretion and without prior notice
to the Executive, change or terminate any stock option plan or program or any
equity-based incentive plan or program referred to in paragraph 8.1, subject to
the terms of the applicable plan or program that govern such change or
termination, and any applicable laws or regulatory requirements; provided that
such change or termination will not, without the Executive's written consent,
adversely affect any then outstanding stock options or other grants or awards
held by the Executive (unless such change or tell  iination occurs solely as a
result of a change in applicable

laws or regulatory requirements).





--------------------------------------------------------------------------------

- 6 -




8.3

Subject to paragraph 14.8(f), if the Executive's employment is terminated, any
rights and obligations of the Executive in respect of any then outstanding stock
options or other grants or awards held by the Executive will continue to be
governed by the provisions of the applicable agreement, plan, or program
referred to in paragraph 8.1.




8.4

If there is a conflict between the terms of this Agreement and the terms of any
stock option agreement, plan, or program, or other equity-based incentive plan
or program, referred to in paragraph 8.1, this Agreement will prevail and
govern, unless applicable laws or regulatory requirements do not permit this, in
which case the terms of such stock option agreement, plan, or program, or other
equity-based incentive plan or program will prevail and govern to the extent
required by such laws or regulatory requirements.




9.

VACATION




9.1

The Executive will receive an annual vacation of 22 working days for each fiscal
year of employment under this Agreement, prorated for partial years of
employment, in accordance with Angiotech's policies regarding vacations in
effect from time to time.




9.2

The Executive may take an annual vacation at such times as are mutually
convenient to the Executive and Angiotech, but subject to Angiotech's
operational requirements.




9.3

Unless otherwise provided in Angiotech's policies regarding vacations,




(a)

if the Executive does not use all of the Executive's vacation entitlement in a
given fiscal year, the vacation not taken will be available to be used in a
later fiscal year; and




(b)

if the Executive's employment is terminated before the end of a given fiscal
year, the Executive will be paid for:




(i)

any unused vacation days for previous fiscal years; and




(ii)

any unused vacation days for the fiscal year in which the Executive's employment
is terminated, on a prorated basis.




9.4

Angiotech may, in its sole discretion and without prior notice to the Executive,
change Angiotech's policies, plans, or practices regarding vacations.




10.

EXPENSES




10.1

Angiotech will, upon the submission by the Executive of appropriate receipts,
reimburse the Executive for:





--------------------------------------------------------------------------------

- 7 -




(a)

business expenses incurred by the Executive that Angiotech, in its sole
discretion, determines are reasonably necessary for the proper discharge of the
Executive's duties and responsibilities, in accordance with Angiotech's policies
in effect from time to time; and




(b)

the following perquisites, for so long as Angiotech may make such perquisites
generally available for its comparably situated executive employees, and up to a
combined maximum amount of $15,000 for each fiscal year:




(i)

automobile lease;




(ii)

financial or tax planning services; and




(iii)

health club membership.




11.

RESTRICTIONS ON SOLICITATION AND COMPETITION




11.1

In this Agreement:




(a)

"Business of Angiotech" means the business of Angiotech through the Executive's
Last Day of Employment, including, without limitation, the business of
researching, developing, manufacturing, and selling medical devices and/or
medical implants, including, for example, stents, stent grafts, vascular grafts,
vascular wraps, catheters, needles, blades, sutures (including barbed or self-
retaining sutures), filters, vascular snares, biopsy devices, guidewires,
ophthalmic implants, orthopedic devices and implants, hemostats and hemostatic
pads, and tissue sealants, fillers, and glues, as well as drug-loaded and/or
polymer-coated versions of these products;




(b)

"Competitor of Angiotech" means any person, persons, entity, firm, association,
corporation, or other enterprise engaged in any business or activity, anywhere
in the world, that is or is being prepared to be in competition with the
Business of Angiotech, including, without limitation, the development,
manufacture, or sale of any product or service in competition with a product or
service developed, in development, manufactured, or sold by Angiotech through
the Executive's Last Day of Employment;




(c)

"Control Person" means a person, entity, or group of persons or entities acting
jointly or in concert, that holds a sufficient number of the voting rights
attached to all outstanding voting securities of a Competitor of Angiotech to
affect materially the control of the Competitor of Angiotech, provided that, if
a person, entity, or group of persons or entities, holds more than 20% of the
voting rights attached to all outstanding voting securities of the Competitor of
Angiotech, the person, entity, or group of persons or entities will be deemed,
in the absence of evidence to the contrary, to hold a sufficient number of the
voting rights to affect materially the control of the Competitor of Angiotech;





--------------------------------------------------------------------------------

- 8 -




(d)

"Customer of Angiotech" means any customer or client or prospective customer or
client of Angiotech to whom the Executive provided services, or for whom the
Executive transacted business, or whose identity became known to the Executive
in connection with or as a consequence of the Executive's relationship with or
employment by Angiotech;




(e)

"Solicitation" means any direct or indirect communication of any kind,
regardless of who initiates the communication, that in any way invites, advises,
encourages, or asks any person to take or refrain from taking any action.




11.2

Angiotech is engaged in the Business of Angiotech, the Business of Angiotech is
worldwide in scope, and the current and potential Competitors of Angiotech and
Customers of Angiotech are located throughout the world.




11.3

While the Executive is employed by Angiotech, and for a period of 12 months
after the Last Day of Employment, the Executive will not, whether as an owner,
shareholder, partner, joint venturer, officer, director, employee, advisor,
contractor, consultant, agent, or otherwise, either on his own or in conjunction
with any person, persons, entity, firm, association, corporation, or other
business enterprise, or in any other manner whatsoever, directly or indirectly:




(a)

carry on or engage in the Solicitation of any Customer of Angiotech, except,
while the Executive is employed by Angiotech, for a purpose consistent with the
performance of the Executive's duties and responsibilities under this Agreement;




(b)

interfere with, impair, or damage any relationship between Angiotech and any
Customer of Angiotech;




(c)

carry on or engage in the Solicitation of any employee or consultant of
Angiotech (including any person who was an employee or consultant of Angiotech
within a period of six months before the date of the Solicitation) to end his or
her employment or consulting relationship with Angiotech, or to commence an
employment or consulting relationship or any other relationship with any
Competitor of Angiotech;




(d)

carry on or engage in any business or activity that is, will be, or is being
prepared to be in competition with the Business of Angiotech, and that is
substantially related to any business, activity, or services:




(i)

that the Executive engaged in or performed, directly or indirectly, for or on
behalf of Angiotech through the Executive's Last Day of Employment; or




(ii)

for which the Executive had direct or indirect responsibility or oversight with
Angiotech through the Executive's Last Day of Employment;




(e)

advise, assist, lend money to, guarantee the debts or obligations of, or manage
or supervise personnel of, any Competitor of Angiotech engaged in any business
or activity described in subparagraph (d)(i) or (ii); or





--------------------------------------------------------------------------------

- 9 -




(f)

subject to paragraphs 11.4 and 11.5, own more than a 1% legal or beneficial
interest in any Competitor of Angiotech.




11.4

If the Executive owns or acquires more than a 1% legal or beneficial interest in
any entity, firm, association, corporation, or other enterprise which is not a
Competitor of Angiotech but which later becomes a Competitor of Angiotech while
the Executive is employed by Angiotech, or, subject to paragraph 11.5, during
the 12-month period after the Last Day of Employment:




(a)

the Executive will, within 90 days after the Executive knows, or should have
known, that such entity, firm, association, corporation, or other enterprise has
become a Competitor of Angiotech (or, if requested by the Executive, such longer
time period as Angiotech may agree, such agreement not to be unreasonably
withheld), either




(i)

dispose of that interest to the extent necessary to comply with paragraph
11.3(f), or




(ii)

notify Angiotech that the Executive owns more than a 1% legal or beneficial
interest in such entity, firm, association, corporation, or other enterprise,
and ask that the Angiotech Canada Board decide whether the Executive must comply
with paragraph 11.3(f);




(b)

if the Executive asks the Angiotech Canada Board under subparagraph (a)(ii) to
decide whether the Executive must comply with paragraph 11.3(f), the Angiotech
Canada Board will decide, in its sole discretion, whether the Executive will be
required to dispose of the Executive's legal or beneficial interest in the
entity, firm, association, corporation, or other enterprise that has become a
Competitor of Angiotech, to the extent necessary to comply with paragraph
11.3(f), or to any lesser extent specified by the Angiotech Canada Board, and
Angiotech will notify the Executive of the Angiotech Canada Board's decision;
and




(c)

if the Angiotech Canada Board decides under subparagraph (b) that the Executive
must dispose of any portion of the Executive's legal or beneficial interest in
the entity, firm, association, corporation, or other enterprise that has become
a Competitor of Angiotech,




(i)

the Executive will, within 90 days of being notified of the Angiotech Canada
Board's decision (or, if requested by the Executive, such longer time period as
Angiotech may agree, such agreement not to be unreasonably withheld), dispose of
that interest to the extent required by the Angiotech Canada Board under
subparagraph (b), and




(ii)

if the Executive incurs a loss as a result of having to comply with the
Angiotech Canada Board's decision under subparagraph (b), Angiotech will provide
reasonable compensation to the Executive for that loss, which will not, in any
event, exceed the difference, if any, between the acquisition cost of the
interest and the proceeds of disposition of the interest (without regard for the
tax consequences of the disposition).





--------------------------------------------------------------------------------

- 10 -




11.5

Despite paragraphs 11.3 and 11.4, during the 12-month period after the Last Day
of Employment, the Executive may own or acquire more than 1% of the shares of
any class of a Competitor of Angiotech that are publicly traded on a stock
exchange or trade reporting system, provided that the Executive:




(a)

does not, on his own behalf, or in association with or on behalf of any other
person, entity, or group of persons or entities acting jointly or in concert,
become a Control Person; and




(b)

otherwise complies with paragraph 11.3(a) to (e).




11.6

If paragraph 11.3, or any portion thereof, is found to be unreasonable or
unenforceable to any extent by an arbitrator under Part 21 or by a Court of
competent jurisdiction determining its validity or enforceability, whether as to
the subject matter or scope of the restriction or restrictions, the geographic
area of the restriction or restrictions, or the duration of the restriction or
restrictions, then the restriction or restrictions will be changed or reduced to
that which is determined to be reasonable or enforceable by the arbitrator or
the Court.




12.

WORK PRODUCT




12.1

In this Agreement:




(a)

"Intellectual Property" means all proprietary rights and interests in, to, or
associated with Work Product, including, without limitation, all registered and
unregistered copyrights, patents, industrial designs, trade-marks, trade names,
trade secrets, goodwill, all applications and all rights to file applications
for all of the foregoing, and all rights of action for infringement,
misappropriation, or other misuse, and any other rights in and to the Work
Product;




(b)

"Non-Angiotech Invention" means any concept, method, process, technology,
invention, development, or other work which:




(i)

subject to paragraph 12.8, is disclosed in Appendix B; or




(ii)

is determined by the Angiotech Canada Board to be a Non-Angiotech Invention
under paragraph 12.7;




(c)

"Work Product" means all work product of every kind, including, without
limitation, all inventions, discoveries, concepts, ideas, know-how, plans,
strategies, developments, technologies, computer programs, software source and
object codes, writings, formulas, algorithms, compilations, information, data,
devices, designs, prototypes, drawings, diagrams, schematics, practices,
processes, methods, products, procedures, manuals, techniques, and other works
of authorship, and all modifications and improvements to any of the foregoing,
whether or not patented, registered, or otherwise protected, that is invented,
made, created, authored, generated, compiled, conceived, developed, completed,
reduced to practice, or worked on by the Executive, whether alone or with
others, whether during or outside the Executive's working hours, and whether
before or during the Executive's employment with Angiotech:





--------------------------------------------------------------------------------

- 11 -




(i)

relating to the Business of Angiotech;




(ii)

resulting from work performed by the Executive with the use of Angiotech's
equipment, facilities, Confidential Information, materials, or personnel;




(iii)

resulting from any work performed by the Executive for Angiotech;




(iv)

resulting from, based on, or using any of Angiotech's assets, property,
products, or research; or




(v)

relating to an opportunity that is identified by or presented to the Executive,
or of which the Executive becomes aware, in whole or in part as a consequence of
the Executive's employment with Angiotech, or the functions performed by the
Executive on behalf of Angiotech;




but excluding any Non-Angiotech Inventions.




12.2

Angiotech is and will be the sole owner of all Work Product and Intellectual
Property.




12.3

For greater certainty:




(a)

the Executive irrevocably assigns and transfers to Angiotech all rights, title,
and interest in and to all Work Product and Intellectual Property, and all
rights of action for infringement or other misuse, including all rights to file
applications, and all pending applications, to patent, register, or record the
Work Product and Intellectual Property;




(b)

to the extent the Executive holds or acquires legal title to any Work Product or
Intellectual Property, the Executive holds it as trustee and agent for
Angiotech; and




(c)

on request by Angiotech, the Executive will, during and after the Executive's
employment with Angiotech, execute and deliver immediately to Angiotech all
instruments that Angiotech considers necessary or helpful to effect, perfect,
register, or record its interest in Work Product and Intellectual Property, or
to patent, register, or record Work Product and Intellectual Property in
Angiotech's name, or to obtain, maintain, or enforce its rights and interest in
Work Product and Intellectual Property in connection with any interference,
litigation, opposition, or other proceeding to which Work Product or
Intellectual Property is relevant, provided that Angiotech reimburses the
Executive for all reasonable expenses incurred to fulfill these obligations.





--------------------------------------------------------------------------------

- 12 -




12.4

The Executive irrevocably nominates, appoints, and constitutes Angiotech as the
Executive's true and lawful attorney with power to do all things and execute all
documents on the Executive's behalf as may be required to give effect to this
Part 12, including, without limitation, the actions contemplated in paragraph
12.3. The attorney so appointed may exercise this power as the attorney deems
appropriate to give effect to the intent of this Part 12.




12.5

The Executive will, during and after the Executive's employment with Angiotech,
assist Angiotech as much as is reasonably necessary to establish, protect, and
enforce Work Product and Intellectual Property, provided that Angiotech:




(a)

reimburses the Executive for all reasonable expenses thereby incurred; and




(b)

provides reasonable compensation to the Executive for efforts thereby expended
after the end of the Executive's employment with Angiotech.




12.6

The Executive irrevocably waives in favor of Angiotech any and all moral rights
that the Executive may have with respect to any Work Product, including, without
limitation, the right to attribution of authorship, the right to restrain or
claim damages for any distortion, mutilation, modification, or enhancement of
any Work Product, and the right to retain, use, or reproduce any Work Product in
any context and in connection with any product, service, or business, and
Angiotech may use or alter any Work Product, as Angiotech sees fit, in its sole
discretion.




12.7

A concept, method, process, technology, invention, development or other work
developed by the Executive may be determined to be a Non-Angiotech Invention
under paragraph 12.1(b)(ii) if:




(a)

subject to paragraph 12.11, the Executive immediately and fully discloses that
concept, method, process, technology, invention, development, or other work, in
writing, to both Angiotech's General Counsel and its Human Resources Department;
and




(b)

the Angiotech Canada Board determines, in its sole discretion, that the concept,
method, process, technology, invention, development, or other work is a
Non­Angiotech Invention, provided that, for greater certainty, the Angiotech
Canada Board may determine that a concept, method, process, technology,
invention, development, or other work is not a Non-Angiotech Invention if one or
more of the following apply to that concept, method, process, technology,
invention, development, or other work:




(i)

it was developed by the Executive during the Executive's business time for
Angiotech, or using any equipment, facilities, materials, personnel, trade
secrets, or Confidential Information of Angiotech;





--------------------------------------------------------------------------------

- 13 -




(ii)

it relates to the Business of Angiotech or to Angiotech's current or anticipated
research or development; or




(iii)

it is otherwise derived from any work performed by the Executive for Angiotech.




12.8

If the disclosure of any Non-Angiotech Invention in Appendix B would violate any
obligation of confidentiality that the Executive owes to a third party, Appendix
B must instead include (to the extent it does not violate that obligation of
confidentiality) a brief description of such Non-Angiotech Invention, a list of
all third parties to whom the Non-Angiotech Invention belongs, and the reason
full disclosure is prohibited.




12.9

If, during the Executive's employment with Angiotech, the Executive incorporates
any Non-Angiotech Invention into any product, process, service, equipment, or
facilities of Angiotech, the Executive will grant Angiotech a non-exclusive,
royalty-free, perpetual, and irrevocable worldwide licence (including the right
to sublicense) to make, have made, use, offer to sell, sell, import, copy,
distribute, modify, and otherwise practise and exploit such Non­Angiotech
Invention as part of Angiotech's product, process, service, equipment, or
facilities (to the extent the Executive is legally entitled to grant such
licence or rights to Angiotech).




12.10

Subject to paragraph 12.11, while the Executive is employed by Angiotech, the
Executive will, immediately, fully disclose to Angiotech, in writing, all items,
methods, technologies, inventions, and other works, of any nature, developed,
conceived, or reduced to practice by the Executive, whether alone or with
others, that constitute Work Product or that otherwise relate to the Business of
Angiotech.




12.11

If the disclosure of any item, concept, method, process, technology, invention,
development, or other work under paragraph 12.7 or 12.10 would violate any
obligation of confidentiality that the Executive may owe to a third party, the
Executive will, instead, immediately disclose to Angiotech (to the extent it
does not violate that obligation of confidentiality) a description of such item,
method, technology, invention, or other work, a list of all third parties to
whom it belongs, and full and complete reasons why full disclosure is
prohibited.




12.12

At the end of the Executive's employment, the Executive will immediately return
to Angiotech all Work Product and all other property of Angiotech, including,
without limitation, all medical devices, medical implants, and other products,
all computers, telephones, personal digital assistants, and other equipment, and
all Confidential Information, proprietary or licensed computer programs,
customer lists, customer data, books, records, forms, specifications, formulas,
data, data processes, designs, papers, and writings relating to the Business of
Angiotech, and any copies thereof, in the Executive's possession or under the
Executive's control. For greater certainty, the Executive will not retain any
copies of any such property, and will immediately provide to Angiotech all
passwords and other security devices required to enable access to such property,
and any licences granted to the Executive for the use of any such property will
be immediately revoked on the Last Day of Employment.





--------------------------------------------------------------------------------

- 14 -




13.

CONFIDENTIALITY




13.1

In this Agreement:




"Confidential Information" means all information and materials of Angiotech, and
its customers, clients, vendors, consultants, and other parties with which
Angiotech does business that is not generally known by or freely available to
the public, including, without limitation, information pertaining to biological
materials and their progeny and derivatives, drug formulations, pre-clinical and
clinical trials (abandoned or undertaken), work product, inventions,
discoveries, concepts, ideas, know-how, plans, strategies, developments,
technologies, computer programs, formulas, algorithms, compilations, data,
devices, designs, prototypes, drawings, diagrams, schematics, practices,
processes, methods, products, procedures, manuals, techniques, customer and
supplier lists and data, price lists, policies, records, forms, specifications,
trade secrets, research, laboratory notes, analysis, reports, studies, budgets,
projections, bids, costs, financial reports and information, financing
materials, training programs, sales and marketing programs, plans and
strategies, regulatory filings, and correspondence, whether or not expressed in
tangible form, and in any format:




(a)

relating to the Business of Angiotech; or




(b)

otherwise relating to Angiotech's past, present, or future businesses,
properties, research, products, or services.




13.2

Unless the Executive can demonstrate that information or materials in issue
(including Work Product) is generally known by or freely available to the public
through no fault of the Executive or any person with whom the Executive is,
directly or indirectly, affiliated or related, then the information or material
will be presumed and deemed to be Confidential Information.




13.3

Unless and until any Confidential Information ceases to be confidential under
paragraph 13.2, the Executive will forever:




(a)

keep private and maintain in strict confidence such Confidential Information;
and




(b)

not, directly or indirectly, use, disseminate, disclose, lecture on, publish,
duplicate, or summarize the Confidential Information, in whole or in part,
except to the extent:




(i)

required by law, but subject to paragraph 13.5;




(ii)

required to enable the Executive to discharge the Executive's duties and
responsibilities under this Agreement; or




(iii)

that Angiotech first consents in writing, and the Executive complies with all
terms and conditions imposed by Angiotech in the consent.





--------------------------------------------------------------------------------

- 15 -




13.4

The Executive will forever observe the terms of all agreements regarding
confidentiality between Angiotech and others, except to the extent:




(a)

required by law, but subject to paragraph 13.5; or




(b)

that Angiotech first consents in writing, and the Executive complies with all
terms and conditions imposed by Angiotech in the consent.




13.5

If the Executive reasonably believes that the Executive is required by law to
disclose anything otherwise prohibited under paragraphs 13.3 and 13.4:




(a)

the Executive will immediately notify Angiotech in writing of all material
particulars of the situation;




(b)

if Angiotech does not agree that disclosure is required by law, the Executive
will not make any disclosure unless an arbitrator under Part 21 or a Court of
competent jurisdiction orders otherwise; and




(c)

in any event, the Executive will take all lawful steps to ensure that any
disclosure required by law is subject to a protective order of confidentiality.




13.6

Nothing in this Agreement limits or supersedes any other right or remedy that
Angiotech may have, under applicable law, with respect to the protection of
Confidential Information.




14.

TERMINATION




14.1

In this Agreement:




(a)

"Cause" means the occurrence of any one or more of the following:




(i)

failure by the Executive to substantially perform the Executive's duties or
responsibilities under this Agreement, after Angiotech has given a demand to the
Executive identifying how the Executive has failed to perform such duties or
responsibilities;




(ii)

misconduct or illegal conduct by the Executive causing or likely to
causefinancial, reputational, or other harm to Angiotech;




(iii)

the conviction of the Executive for, or a plea by the Executive of guilty or no
contest to, any felony; or




(iv)

a material breach by the Executive of this Agreement, or of any of Angiotech's
written policies or procedures;




(b)

"Change of Control" means the occurrence of any one or more of the following:




(i)

a change in the composition of the Angiotech Canada Board as a result of which
fewer than one-half of the incumbent directors are individuals who were
directors 12 months before the change; but excluding any such change in the
composition of the Angiotech Canada Board made with the approval of the
Angiotech Canada Board as it was constituted immediately before the change;





--------------------------------------------------------------------------------

- 16 -




(ii)

the acquisition or aggregation by any person, entity, or group of persons or
entities acting jointly or in concert ("Acquiror") of beneficial ownership or
control of Voting Securities (including, without limitation, the power to vote
or direct the voting thereof), as a result of which the Acquiror and/or
associates and/or affiliates of the Acquiror become entitled to cast or direct
the casting of 50% or more of the votes attached to all of the outstanding
Voting Securities which may be cast to elect directors (regardless of whether a
meeting has been called to elect directors); but excluding a change in the
relative beneficial ownership of the Acquiror in Voting Securities resulting
solely from a reduction in the aggregate number of the outstanding Voting
Securities, unless and until the Acquiror increases, in any manner, directly or
indirectly, the Acquiror's beneficial ownership or control of Voting Securities
(after which the Acquiror and/or associates and/or affiliates of the Acquiror
are entitled to cast or direct the casting of 50% or more of the votes attached
to all of the outstanding Voting Securities which may be cast to elect
directors);




(iii)

the disposition of all or substantially all of the assets or business of
Angiotech US or Angiotech Canada pursuant to a merger, consolidation, or other
transaction, unless the common shares of the entity or entities that succeed to
the business of Angiotech, and any other shares entitled to vote for the
election of directors of such entity or entities, are beneficially owned or
controlled by persons, entities, or groups of persons or entities acting jointly
or in concert who held beneficial ownership or control of Voting Securities
immediately before such merger, consolidation, or other transaction, in
substantially the same proportion as they owned such Voting Securities;




(iv)

the adoption of a resolution to wind-up, dissolve, or liquidate Angiotech US or
Angiotech Canada; or




(v)

a consolidation, merger, amalgamation, arrangement, or other reorganization or
acquisition of Angiotech US or Angiotech Canada, as a result of which the
holders of Voting Securities immediately before the completion of such
transaction hold less than 50% of the outstanding common shares and other shares
entitled to vote for the election of directors of the successor corporation
after completion of the transaction;




(c)

"Good Reason" means the occurrence of any one or more of the following without
the Executive's written consent:





--------------------------------------------------------------------------------

- 17 -




(i)

a material reduction in the Executive's title, office, authority, or duties or
responsibilities of employment;




(ii)

one or more reductions in the Executive's Base Salary, or in the Executive's
target bonus opportunity under the Bonus Plan, in the cumulative amount of 5% or
more within a 12 month period, or a material reduction in the Executive's
benefits or perquisites, if such reductions:




(A)

are not made in conjunction with similar reductions for comparably situated
executive employees of Angiotech, or




(B)

are made in conjunction with similar reductions for comparably situated
executive employees of Angiotech at the time of, or within 24 months after, a
Change of Control;




(iii)

a change in the Executive's principal place of employment by a distance of 50
miles or more, unless the new principal place of employment is within 50 miles
of the Executive's then current residence;




(iv)

a material breach by Angiotech of a fundamental term of this Agreement; or




(v)

an Unapproved Change of Control;




but does not include the Executive being placed on paid leave for up to 30 days
pending the determination by Angiotech of whether there is or may be a basis to
terminate the Executive's employment for Cause;




(d)

"Last Day of Employment" means:




(i)

immediately on receipt of the Notice of Termination if the Executive's
employment is terminated by Angiotech for Cause;




(ii)

the effective date of the Notice of Termination if the Executive's employment is
terminated by the Executive without Good Reason; or




(iii)

immediately on receipt of the Notice of Termination if the Executive's
employment is terminated by Angiotech for any reason other than for Cause, or is
terminated by the Executive for Good Reason;




or such later date as may otherwise be agreed between Angiotech and the
Executive;




(e)

"Notice of Termination" means a written notice of termination of the Executive's
employment with Angiotech;




(f)

"Unapproved Change of Control" means a Change of Control that:





--------------------------------------------------------------------------------

- 18 -




(i)

is recommended against to the Angiotech Canada Board by Angiotech's Chief
Executive Officer in office immediately before the Change of Control; or




(ii)

is not approved, supported, or recommended by the Angiotech Canada Board as it
was constituted immediately before the Change of Control;




(g)

"Voting Securities" means common shares of Angiotech Canada and any other shares
entitled to vote for the election of directors of Angiotech Canada.




14.2

Angiotech may terminate the Executive's employment at any time by giving a
Notice of Termination to the Executive.




14.3

The Executive may terminate the Executive's employment for Good Reason if
Angiotech fails to cure the circumstances which gave the Executive Good Reason
within 20 days of the Executive giving Angiotech written notice identifying
those circumstances (provided that such notice must be given within 90 days
after the Executive knows, or should have known, of those circumstances), by the
Executive giving a Notice of Termination to Angiotech after the expiration of
that 20-day period. Except in accordance with this paragraph, the Executive may
not otherwise terminate the Executive's employment for Good Reason.




14.4

The Executive may terminate the Executive's employment at any time without Good
Reason by giving a Notice of Termination to Angiotech, providing Angiotech with
60 days' notice of the termination of the Executive's employment, which
Angiotech may waive in whole or in part.




14.5

If the Executive's employment is terminated by the Executive without Good
Reason, Angiotech will:




(a)

pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment, and, if Angiotech has waived the notice period or any part of it
under paragraph 14.4, the equivalent Base Salary the Executive would otherwise
have earned during the notice period;




(b)

pay the balance of any outstanding payments under the Bonus Plan that are or
were payable to the Executive on or before the last day of the notice period;
and




(c)

make any payments due under paragraph 9.3(b) or 10.1(a);




and Angiotech will have no further obligation to the Executive under this
Agreement. In particular, the Executive will be deemed not to have earned any
payment under the Bonus Plan either in regard to the fiscal year in which the
termination of employment occurs, or in regard to any previous fiscal year, to
the extent such payment has not become payable to the Executive as of the last
day of the notice period.




14.6

If the Executive's employment is terminated by Angiotech for Cause, Angiotech
will:





--------------------------------------------------------------------------------

- 19 -




(a)

pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;




(b)

pay the balance of any outstanding payments under the Bonus Plan that are or
were payable to the Executive on or before the Last Day of Employment; and




(c)

make any payments due under paragraph 9.3(b) or 10.1(a);




and Angiotech will have no further obligation to the Executive under this
Agreement. In particular, the Executive will be deemed not to have earned any
payment under the Bonus Plan either in regard to the fiscal year in which the
termination of employment occurs, or in regard to any previous fiscal year, to
the extent such payment has not become payable to the Executive as of the Last
Day of Employment.




14.7

If the Executive's employment is terminated by Angiotech for any reason other
than for Cause or is terminated by the Executive for Good Reason, and paragraph
14.8 does not apply, Angiotech will:




(a)

pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;




(b)

pay a lump sum amount as severance compensation, equivalent to the total of:




(i)

12 months of Base Salary, and




(ii)

an additional two months of Base Salary for each full year of employment
completed by the Executive,




up to a combined maximum of 24 months of Base Salary;




(c)

pay a further lump sum amount as compensation for loss of any benefits made
available to the Executive or the Executive's immediate family, including any
benefit coverage under any health, dental, life insurance, disability, or other
insurance or employee benefits plan, any contributions to the Executive's 401(k)
plan or other retirement plan, and any other perquisites of employment,
including any automobile allowance, automobile lease, financial or tax planning
services, memberships, or otherwise, in the total amount of:




(i)

$24,000, plus




(ii)

an additional $2,000 for each full year of employment completed by the
Executive,




up to a combined maximum of $48,000;




(d)

pay the balance of any payments which may be due to the Executive under the
Bonus Plan, including, if applicable, a prorated payment under the Bonus Plan
earned in respect of the fiscal year in which the Executive's employment is
terminated, as and when determined by the Board; and





--------------------------------------------------------------------------------

- 20 -




(e)

make any payments due under paragraph 9.3(b) or 10.1(a).




14.8

If, at the time of, or within 24 months after, a Change of Control, the
Executive's employment is terminated by Angiotech for any reason other than for
Cause or is terminated by the Executive for Good Reason, Angiotech will:




(a)

pay any unpaid Base Salary earned by the Executive up to the Last Day of
Employment;




(b)

pay a lump sum amount as severance compensation, equivalent to the total of:




(i)

24 months of Base Salary, and




(ii)

an additional two months of Base Salary for each full year of employment
completed by the Executive,




up to a combined maximum of 36 months of Base Salary;




(c)

pay a further lump sum amount as compensation for loss of any benefits made
available to the Executive or the Executive's immediate family, including any
benefit coverage under any health, dental, life insurance, disability, or other
insurance or employee benefits plan, any contributions to the Executive's 401(k)
plan or other retirement plan, and any other perquisites of employment,
including any automobile allowance, automobile lease, financial or tax planning
services, memberships, or otherwise, in the total amount of:




(i)

$48,000, plus




(ii)

an additional $2,000 for each full year of employment completed by the
Executive,




up to a combined maximum of $72,000;




(d)

pay the balance of any payments which may be due to the Executive under the
Bonus Plan, including, if applicable, a prorated payment under the Bonus Plan
earned in respect of the fiscal year in which the Executive's employment is
terminated, as and when determined by the Board;




(e)

pay a further lump sum amount, equal to two times the greater of:




(i)

the average of the payments made to the Executive under the Bonus Plan in each
of the two immediately preceding fiscal years, and





--------------------------------------------------------------------------------

- 21 -




(ii)

the amount of the Executive's target bonus opportunity under the Bonus Plan for
the fiscal year in which the Executive's employment is terminated;




(f)

if the Executive holds any stock options, securities, grants, or awards under
any stock option agreement, plan, or program, or other equity-based incentive
plan or program, of Angiotech Canada, which are not vested as of the Last Day of
Employment in accordance with the provisions of the applicable agreement, plan,
or program referred to in paragraph 8.1 (and if vesting does not accelerate
under those provisions), pay a further lump sum amount equivalent to the amount
the Executive would have received if the Executive had been able to exercise
those stock options, securities, grants, or awards under the applicable
agreement, plan, or program, and sell the shares or underlying securities
resulting from their exercise at a price equal to the closing price of such
shares or underlying securities on the NASDAQ as of the Last Day of Employment;




(g)

make any payments due to the Executive under paragraph 9.3(b) or 10.1(a);




(h)

in the case of a Change of Control that is not an Unapproved Change of Control,
if any payment, award, benefit, or distribution (or any acceleration of any
payment, award, benefit, or distribution) made by Angiotech under this Agreement
or otherwise to or for the benefit of the Executive is subject to excise tax
under Section 4999 of the Code (referred to in this paragraph 14.8(h) as the
"Excise Tax"), and the reduction of the amounts payable to the Executive under
this Agreement to the maximum amount that could be paid to the Executive without
triggering the Excise Tax ("Safe Harbor Cap") would provide the Executive with a
greater after tax amount than if such amounts were not reduced, then the amounts
payable to the Executive under this Agreement will be reduced to the Safe Harbor
Cap (but not below zero), provided that:




(i)

the reduction of the amounts payable hereunder, if applicable, will be made by
reducing the payments under paragraph 14.8(b); and




(ii)

if the reduction of the amounts payable would not result in a more favourable
after tax consequence to the Executive, no amounts payable under this Agreement
will be reduced; and




(i)

in the case of a Change of Control that is an Unapproved Change of Control, if
any payment, award, benefit, or distribution (or any acceleration of any
payment, award, benefit, or distribution) made by Angiotech under this Agreement
or otherwise to or for the benefit of the Executive (but without regard to any
additional payments required under this paragraph 14.8(i)), is subject to excise
tax under Section 4999 of the Code, or if any interest or penalties are incurred
by the Executive with regard to such excise tax (such excise tax, together with
any such interest and penalties, being collectively referred to in this
paragraph 14.8(i) as the "Excise Tax"), Angiotech will pay the Executive an
additional payment ("Gross-Up Payment") such that after payment by the Executive
of all taxes (including any Excise Tax) imposed on the Gross-Up Payment, the
Gross-Up Payment will be the sum of:





--------------------------------------------------------------------------------

- 22 -




(i)

the Excise Tax, and




(ii)

the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive's adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is made.




14.9

If Angiotech Canada's shares cease to be listed on the NASDAQ, the reference to
the NASDAQ in paragraph 14.8(f) will be deemed to be replaced with a reference
to the Toronto Stock Exchange or to such other stock exchange or quotation and
trade reporting system, if any, on which the greatest trading volume in
Angiotech Canada's common shares occurs.




14.10

Before any payments are made to the Executive under




(a)

paragraph 14.7(b) or (c), or




(b)

paragraph 14.8(b), (c), (e), (f) or (i)




the Executive will execute and deliver to Angiotech a release in the form
attached as Appendix A or in a similar form prepared by Angiotech, and any
applicable period to revoke such release will have expired. If the Executive
fails to execute and deliver the release, or if the Executive revokes the
release within any applicable revocation period, Angiotech will have no
obligation to make any payments under paragraph 14.7(b) or (c) or paragraph
14.8(b), (c), (e), (f) or (i).




14.11

Angiotech's obligation to make any payments under




(a)

paragraph 14.7(b) to (d), or




(b)

paragraph 14.8(b) to (f) and (i)




is conditional on the Executive's ongoing compliance with all applicable
post-employment obligations of the Executive under this Agreement, including,
without limitation, the Executive's obligations under Parts 3, 11, 12, and 13.




14.12

The Executive will not be required to seek other employment to be eligible to
receive any payments payable under this Agreement after termination of the
Executive's employment, and no amount will be set-off against any such payments
on account of any remuneration or benefit that the Executive may receive as a
result of any other employment the Executive may obtain.




14.13

If the Executive dies,




(a)

the Executive's estate will be entitled to receive:




(i)

any unpaid Base Salary earned up to the date of the Executive's death;





--------------------------------------------------------------------------------

- 23 -




(ii)

the balance of any payments which may be due to the Executive under the Bonus
Plan as of the date of the Executive's death, including a prorated payment under
the Bonus Plan earned in respect of the fiscal year in which the Executive's
death occurs, if applicable, as and when determined by the Board; and




(iii)

any amounts due to the Executive under paragraph 9.3(b) or 10.1(a) as of the
date of the Executive's death;




(b)

any outstanding stock options or other grants or awards held by the Executive,
as of the date of the Executive's death, under any stock option agreement, plan,
or program, or other equity-based incentive plan or program, will continue to be
governed by the provisions of the applicable agreement, plan, or program; and




(c)

Angiotech will have no other or further obligation to the Executive or the
Executive's estate.




14.14

If, through no fault of the Executive, the Executive ceases to be legally
eligible to work in the United States:




(a)

the Executive will cooperate with Angiotech and use best efforts to attempt to
restore the Executive's eligibility to work in the United States; and




(b)

if, after taking the steps under subparagraph (a), the Executive and Angiotech
are unable to restore the Executive's eligibility to work in the United States,
the Executive will be entitled to receive payments under paragraph 14.7 as if
the Executive's employment had been terminated by Angiotech without Cause, and
the Last Day of Employment will be deemed to be the date on which the Executive
ceased to be eligible to work in the United States.




14.15

The provisions of this Part 14 are fair and reasonable and constitute
Angiotech's only obligation to provide notice of termination, severance pay,
compensation under employment standards legislation, and related compensation
upon the termination of the Executive's employment without Cause, including,
without limitation, damages in lieu of reasonable notice of termination, loss of
opportunity to exercise or acquire stock options, securities, grants, or awards
under any stock option agreement, plan, or program, or other equity-based
incentive plan or program, damage or injury to reputation, damages for bad faith
or otherwise pertaining to the manner of dismissal, psychological damage or
injury, loss of opportunity to receive payments under the Bonus Plan or any
other incentive compensation, lost insurance benefits, negligence or other tort
claims, or otherwise. In particular, Angiotech will have no greater contractual
obligation than specified in this Part 14 if, after the Last Day of Employment,
the Executive becomes sick, ill, disabled, or otherwise unable to work, or dies.




15. ENFORCEMENT




15.1

The restrictions in Parts 11, 12, and 13 are necessary for the protection of
Angiotech's interests and the Business of Angiotech, are reasonable and valid,
and will not prevent the Executive from pursuing a livelihood, and the Executive
irrevocably waives all defences to their enforcement.





--------------------------------------------------------------------------------

- 24 -




15.2

In addition to any and all other rights and remedies available to Angiotech, an
injunction is the only effective and meaningful remedy for any breach of the
Executive's obligations under Parts 3, 11, 12, and 13, and Angiotech would
suffer irreparable harm and injury in the event of any such breach. Accordingly,
Angiotech may, without having to prove actual or potential damages, loss,
injury, or harm, apply for and obtain injunctive relief from any Court of
competent jurisdiction, including, without limitation, an interim,
interlocutory, or permanent injunction, to enforce any of these provisions upon
their breach or threatened breach.




16.

SECTION 409A OF INTERNAL REVENUE CODE




16.1

Subject to paragraph 16.2, if, on the Executive's Last Day of Employment, the
Executive is a "specified employee" as defined in Section 409A of the Code, no
payment or benefit will be provided under this Agreement until the earlier of:




(a)

six months after the Last Day of Employment; or




(b)

the date of the Executive's death.




16.2

Paragraph 16.1 will apply:




(a)

only to the extent required to avoid causing the Executive to incur any
additional income tax or interest under Section 409A of the Code or any
regulation or US Treasury Department guidelines promulgated thereunder; and




(b)

despite any other provision of this Agreement.




16.3

If any provision of this Agreement (or any award of compensation hereunder)
would cause the Executive to incur any additional income tax or interest under
Section 409A of the Code or any regulation or US Treasury Department guidelines
promulgated thereunder:




(a)

Angiotech will propose any changes to this Agreement that Angiotech may
determine to be necessary to avoid causing the Executive to incur such
additional income tax or interest, provided that any such changes will give
effect, to the extent practicable, to the intent of the provisions of this
Agreement without violating the provisions of Section 409A of the Code; and




(b)

the Executive's agreement to any such changes proposed by Angiotech will not be
unreasonably withheld.





--------------------------------------------------------------------------------

- 25 -




17.

EXECUTIVE'S REPRESENTATIONS




17.1

In this Agreement:




"Previous Employer" means any previous employer of the Executive, or any entity
for which the Executive has worked or to which the Executive has provided
services.




17.2

The Executive represents and warrants that:




(a)

the Executive is legally eligible to work in the United States;




(b)

the Executive has no obligation to assign any rights, title, or interest in or
to any Work Product or Intellectual Property to any third party that conflicts
or is inconsistent with the Executive's obligations under this Agreement;




(c)

the Executive has no other employment, work, consultancy, engagements,
undertakings, or other relationship that could restrict or impair the
performance of the Executive's duties and responsibilities under this Agreement;




(d)

the Executive has complied and is in compliance with any enforceable covenants
in any agreement with any Previous Employer;




(e)

the Executive has kept confidential and not disclosed or made available to
Angiotech any confidential information of any Previous Employer;




(f)

upon ending the Executive's employment with, or ceasing to work for or provide
services to, any Previous Employer, the Executive did not take or remove
anything proprietary to that Previous Employer;




(g)

the Executive is not aware of any outstanding or potential claims or demands
which have been or may be brought against the Executive in relation to the
Executive's employment or other work for, or services provided to, any Previous
Employer;




(h)

all items, methods, technology, inventions, and other works of any nature
developed or provided by the Executive to Angiotech:




(i)

are or will be original to the Executive, except to the extent otherwise
disclosed to Angiotech, and




(ii)

do not, and will not when used or exploited by Angiotech or its contractors or
customers, infringe any rights of the Executive or any third party;




(i)

all Non-Angiotech Inventions as of the date of this Agreement are fully
disclosed in Appendix B, except as provided in paragraph 12.8, and all
information disclosed in Appendix B is true and correct; and





--------------------------------------------------------------------------------

- 26 -




(j)

the execution, delivery, and performance of this Agreement does not and will not
otherwise conflict with or result in the violation or breach of any order,
judgment, injunction, contract, agreement, commitment, or other arrangement to
which the Executive is a party or by which the Executive is bound.




17.3

The Executive:




(a)

agrees that Angiotech has entered into this Agreement relying on the
representations and warranties in paragraph 17.2; and




(b)

will indemnify and save harmless Angiotech from and against any and all claims,
causes of action, damages, losses, costs, and expenses, including reasonable
legal fees, taxes, and disbursements, arising from the incorrectness of, or any
breach of, any representation or warranty in paragraph 17.2.




17.4

The Executive:




(a)

will continue to comply with any enforceable covenants in any agreement with any
Previous Employer; and




(b)

will continue to maintain in confidence any confidential information of any
Previous Employer, and will not disclose or make available to Angiotech any such
confidential information of a Previous Employer.




18.

GOVERNING LAW AND FORUM




18.1

This Agreement is deemed to be made in the State of Washington, and will be
governed by and construed and interpreted in accordance with the laws of the
State of Washington.




18.2

Subject to Part 21, if Angiotech commences a proceeding in the Courts of the
State of Washington to interpret or enforce any term of this Agreement or to
resolve any dispute under it, the Executive will irrevocably attorn to the
jurisdiction of the Courts of the State of Washington in connection therewith,
and the Courts of the State of Washington will have exclusive jurisdiction in
connection therewith.




19.

NOTICES




19.1

All notices and other communications required or permitted to be given under
this Agreement will be in writing, and will be delivered or sent by registered
mail to the party entitled to receive them, as follows:




(a)

GARY INGENITO

[***]




(b)

ANGIOTECH PHARMACEUTICALS (US), INC

P.O. Box 2840





--------------------------------------------------------------------------------

- 27 -




101 W. North Bend Way, Suite 201

North Bend, WA 98045

Attention:

David D. McMasters,

 

General Counsel and Senior Vice President, Legal




19.2

Either party may notify the other in writing of a change of address to which
notices will thereafter be given.




20.

SEVERABILITY AND WAIVER




20.1

Each provision of this Agreement is a separate obligation and is severable from
all other such obligations, and if any of them is held by an arbitrator under
Part 21 or by a Court to be invalid or unenforceable, this Agreement will be
construed by limiting, restricting, or reducing the application or scope of the
applicable provision or provisions, to the extent necessary to comply with
applicable law then in effect.




20.2

In this Agreement:




(a)

a waiver of any provision of this Agreement will not be binding unless in
writing and signed by both parties;




(b)

a failure to exercise or a delay in exercising any right or remedy under this
Agreement will not be deemed to be a waiver of that right or remedy; and




(c)

a waiver or excuse by either party of any default or breach by the other party
of any provision of this Agreement will not waive that party's rights in respect
of any continuing or subsequent default or breach, or affect the rights of that
party in respect of any such continuing or subsequent default or breach.




21.

DISPUTE RESOLUTION




21.1

Before initiating any legal proceedings, the parties will attempt to resolve all
disputes concerning the interpretation, application or enforcement of any term
of this Agreement, any alleged breach of or non-compliance with this Agreement,
or otherwise arising out of or in connection with this Agreement or any aspect
of the Executive's employment with Angiotech or the termination of that
employment (collectively, an "Employment Matter"), by mediated negotiation, and
will use their best efforts to agree on a mediator and to resolve any Employment
Matter by mediation.




21.2

If an Employment Matter cannot be resolved by mediation within 15 days after one
of the parties notifies the other of an intention to mediate such matter, or if
the parties are unable to agree on a mediator within 10 days of such notice,
either party may give notice to the other party of its intention to refer such
matter to binding arbitration.




21.3

An Employment Matter that is referred to binding arbitration under paragraph
21.2 will be finally resolved by arbitration in Seattle, Washington,
administered by the American Arbitration Association ("AAA") under its
Commercial Arbitration Rules then in effect, subject to the following:





--------------------------------------------------------------------------------

- 28 -




(a)

the arbitration will be conducted by a single arbitrator;




(b)

the arbitrator's decision will not be a compromise, but will be the adoption of
the submission made by either party;




(c)

the arbitrator will treat as confidential all evidence and other information
presented;




(d)

the arbitrator will have no authority or jurisdiction to award punitive or
aggravated damages, or damages for any intangible loss or injury, including
damage or injury to reputation, damages for bad faith or otherwise pertaining to
the manner of dismissal, or psychological damage or injury (and the Executive
and Angiotech will not request any such award);




(e)

the Optional Rules for Emergency Measures of Protection will apply to the
arbitration;




(f)

the arbitrator will have no authority or jurisdiction to change the terms of
this Agreement except as provided in paragraphs 11.6 and 20.1 (and the Executive
and Angiotech will not request any such change); and




(g)

a decision must be rendered within 30 days of the parties' closing statements or
submission of post-hearing briefs.




21.4

The Executive or Angiotech may bring an action or special proceeding in a state
or federal court of competent jurisdiction sitting in Seattle, Washington, to
enforce any arbitration award under paragraph 21.3.




22.

INDEPENDENT LEGAL ADVICE




22.1

Angiotech's attorneys prepared this Agreement. The Executive was asked to obtain
independent legal advice before signing this Agreement, and represents by
signing it that such advice has been obtained.




23.

ENUREMENT AND ASSIGNMENT




23.1

This Agreement will enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors, and permitted
assigns.




23.2

The Executive will not assign this Agreement without Angiotech's prior written
consent.




24.

INTERPRETATION




24.1

In this Agreement:





--------------------------------------------------------------------------------

- 29 -




(a)

"Angiotech" means Angiotech US, and includes, as the context may require,
Angiotech Canada and the other affiliates, subsidiaries, associated companies,
successors, and assigns of Angiotech US and Angiotech Canada;




(b)

"Angiotech Canada" means Angiotech Pharmaceuticals, Inc., a corporation
incorporated under the laws of British Columbia;




(c)

"Angiotech Canada Board" means the Board of Directors of Angiotech Canada;




(d)

"Board" means the Board of Directors of Angiotech US;




(e)

"Code" means United States Internal Revenue Code of 1986, as amended;




(f)

"day" means calendar day, unless otherwise specified;




(g)

"IRS" means Internal Revenue Service.




24.2

All monetary amounts expressed in this Agreement are in United States currency,
unless otherwise specified.




24.3

Any reference in this Agreement to an enactment will be deemed to be a reference
to such enactment as it may be amended or replaced from time to time, and any
reference to a particular provision of an enactment will include a reference to
an equivalent provision, if the enactment is amended or replaced.




24.4

Any rule of interpretation that any ambiguity is to be resolved against the
drafting party is not applicable to this Agreement.




25.

ENTIRE AGREEMENT




25.1

This document contains the entire agreement between the parties with respect to
the Executive's employment, and cancels and supersedes all prior agreements and
discussions between them relating to the Executive's employment.





--------------------------------------------------------------------------------

- 30 -




25.2

Except as provided in this Agreement, no amendment or variation of the terms of
this Agreement will be effective or binding unless in writing and signed by both
parties.




TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.










SIGNED, SEALED AND DELIVERED by

 

)

 

 

GARY INGENITO in the presence

 

)

 

 

presence of:

 

)

 

 

 

 

)

 

 

/s/ Sue Crouse

 

)

/s/ Gary Ingenito

 

(Signature of Witness)

 

)

GARY INGENITO

 

 

 

)

 

 

Sue Crouse

 

)

 

 

(Print Name of Witness)

 

)

 

 

 

 

)

 

 

[***]

 

)

 

 

(Address of Witness)

 

)

 

 

 

 

)

 

 

Office Manager

 

)

 

 

(Occupation of Witness)

 

)

 

 

 

 

)

 

 

26 November 2007

 

)

 

 

(Date)

 

)

 

 










ANGIOTECH PHARMACEUTICALS (US), INC.




By:  /s/ William L. Hunter

___________________________________

Authorized Signatory




Date:  November 29, 2007














--------------------------------------------------------------------------------










APPENDIX A




Form of Release










FULL AND FINAL RELEASE

AND PROMISE NOT TO INITIATE LEGAL ACTION







Please confirm by returning to ¨ the enclosed copy of this agreement, signed in
the place shown, indicating that you have voluntarily decided to accept and
agree to its terms.







 

I, GARY INGENITO, in consideration of the gross sum of $¨ (less required
statutory deductions and withholdings), the receipt and sufficiency of which is
hereby acknowledged, voluntarily agree:




1.

Not to initiate any type of legal or regulatory action, and to release and
forever discharge Angiotech Pharmaceuticals (US), Inc., Angiotech
Pharmaceuticals, Inc., and their affiliates, subsidiaries, successors, and
assigns (collectively, "Angiotech"), and their present and former officers,
directors, employees, shareholders, partners, agents, and otherwise, as the case
may be (collectively, the "Releasees"), of and from any and all causes of
action, suits, contracts, complaints, claims, damages, costs, and expenses of
any nature or kind whatsoever, known or unknown (collectively, "Claims"), which
as against Angiotech or any of the other Releasees, and any of them, I have ever
had, now have, or at any time hereafter I and my personal representatives can,
shall or may have, arising out of any cause, matter or thing, including, without
limiting the generality of the foregoing:




(a)

Claims arising directly or indirectly out of my hiring or the termination of my
employment with Angiotech, or in any other way relating directly or indirectly
to my employment with Angiotech;




(b)

Claims relating directly or indirectly to the loss of disability insurance, life
insurance, share options, bonuses, incentive compensation, shares, equity-based
compensation or incentives, pension, contributions to my 401(k) plan or other
retirement plan, and any other form of compensation, benefit, or perquisite of
my employment with Angiotech;




(c)

Claims for disability or sickness, or for insurance benefits relating directly
or indirectly to such Claims; and




(d)

Claims arising under any federal, state, or local statute or decision, including
without limitation, claims for wrongful or abusive discharge, for breach of
contract, for misrepresentation, for breach of securities laws, or for
discrimination based on race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance, including rights or claims under the U.S. Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively, "ADEA") (except that I do not waive ADEA rights or claims that
may arise after the date I executed this document).











--------------------------------------------------------------------------------







- 2 -




2.

That neither the settlement nor anything contained herein is an admission of any
liability by Angiotech, any of the other Releasees, or any of them, by whom
liability is expressly denied.




3.

That the payment and benefits described herein are in lieu of any and all other
amounts to which I might or am now, or to which I and my personal
representatives may become entitled, from Angiotech and the Releasees, or any of
them, and, without limiting the generality of the foregoing, I hereby expressly
waive any right or claim that I and my personal representatives may now or ever
have or assert to payment for salary, bonuses, medical, dental, or
hospitalization benefits, life insurance benefits, attorneys' fees, or any form
of compensation whatsoever; provided that Angiotech will comply with any
applicable obligations with respect to continuation coverage requirements under
Section 4980B of the U.S. Internal Revenue Code of 1986, as amended (commonly
referred to as "COBRA").




4.

That my signature below will also constitute confirmation that:




(a)

I have been given at least 21 days within which to consider this document and
its meaning and consequences;




(b)

I have been advised before signing this release to consult, and have consulted
(or have voluntarily decided not to consult), with an attorney of my choice; and




(c)

I have been advised that I may revoke this release at any time during the seven
day period immediately following the date I sign this release.




5.

That the foregoing consideration is accepted voluntarily, for the purpose of
making a full and final settlement of all Claims.




6.

That the terms of this document are intended to be contractual and not a mere
recital.

















--------------------------------------------------------------------------------







- 3 -




7.

That this document will be governed by and construed and interpreted in
accordance with the laws of the State of Washington.










SIGNED, SEALED AND DELIVERED by

 

)

 

 

GARY INGENITO on

 

)

 

 

_____________, 20_____ in the

 

)

 

 

presence of:

 

)

 

 

 

 

)

 

 

 

 

)

 

 

Signature

 

)

 

 

 

 

)

 

 

 

 

)

GARY INGENITO

 

Print Name

 

)

 

 

 

 

)

 

 

 

 

)

 

 

Address

 

)

 

 

 

 

)

 

 

 

 

)

 

 

Occupation

 

)

 

 

 

 

)

 

 



















* * PLEASE READ CAREFULLY BEFORE SIGNING * *

















--------------------------------------------------------------------------------













APPENDIX B







Non-Angiotech Inventions










 

¨









































--------------------------------------------------------------------------------










 

 

 

 

 

 

 

BETWEEN:

 

 

 

 

 

 

 

 

GARY INGENITO

 

 

 

 

 

 

 

 

AND:

 

 

 

 

 

 

 

 

ANGIOTECH PHARMACEUTICALS (US), INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Davis LLP

 

 

2800 Park Place

 

 

666 Burrard Street

 

 

Vancouver, BC V6C 2Z7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66216-00035

JKH/mef

 

 

 

 

 

 

 













--------------------------------------------------------------------------------